303 S.W.3d 571 (2009)
Stanley BOYD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93286.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
Stanley Boyd, Jefferson City, MO, for appellant.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Stanley Boyd ("Movant") appeals from the motion court's denial of his motion to re-open his post-conviction case.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).